t c memo united_states tax_court robert j bivolcic petitioner v commissioner of internal revenue respondent docket no filed date robert j bivolcic pro_se caroline ades-pierri for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue at trial respondent conceded the sec_6651 a addition_to_tax the court must decide whether wages received by petitioner are subject_to federal_income_tax in excess of amounts paid to social_security and medicare and whether a penalty should be awarded to the united_states under sec_6673 because respondent conceded that the return was filed timely we do not have jurisdiction over the sec_6654 addition_to_tax sec_6665 fujita v commissioner t c memo some of the facts in this case have been stipulated and are so found petitioner resided in englishtown new jersey at the time he filed his petition petitioner was a construction laborer in during this year he worked for cruz contracting corp cruz freehold regional high school district freehold defino contracting corp defino and suburban trails inc suburban petitioner earned total wages of dollar_figure from these employers petitioner also received dollar_figure in unemployment_compensation from new york state department of labor-manpower the employers each issued petitioner a w-2 wage and tax statement for cruz and freehold withheld dollar_figure in federal_income_tax from petitioner's pay defino and suburban did not withhold any federal income taxes from petitioner's wages petitioner paid no estimated_taxes cruz freehold defino and suburban collectively withheld dollar_figure in social_security_tax and dollar_figure in medicare_tax respondent conceded that petitioner filed his tax_return on time petitioner mailed his w-2 forms with his return the amounts listed in box of each w-2 form wages tips other compensation were scratched out on each of the four forms attached to petitioner's tax_return was the following statement please note that i robert j bivolcic did not i repeat i did not recieve sic the items or amounts recorded in box wages tips other compensation on forms w-2 wage and tax statements i did however recieve sic the items and amounts recorded in box social_security wages on forms w-2 and did pay the full amount of federal_income_tax required_by_law pursuant to u s c subtitle c sec_3101 on this wage income petitioner failed to include any of his wages from the four employers on line wages salaries tips etc of his form_1040 u s individual_income_tax_return he included in income only the dollar_figure which he received as unemployment_compensation petitioner filed as married filing a separate_return used the standard_deduction and took one exemption the tax_return showed zero taxable_income and zero tax petitioner then claimed a refund for dollar_figure the full amount of federal_income_tax that was withheld from his wages petitioner in a typical tax_protester argument contends that the taxation of his income under sec_61 and the taxation of his income under sec_3101 constitute double_taxation which he claims is unconstitutional respondent contends that petitioner’s wage income is subject_to federal taxation regardless of whether petitioner pays social_security and medicare_tax under sec_3101 petitioner’s argument is completely without merit it is well established that income_tax laws are constitutional 770_f2d_17 2d cir affg an unreported order of this court 82_tc_403 sec_1 imposes a tax on the taxable_income of married individuals who do not file jointly sec_3101 also imposes a tax on the income of every individual under the federal_insurance_contributions_act sec_3101 specifically states that this tax is imposed in addition to other taxes the imposition of this tax does not mean that other taxes may not be exacted under sec_61 compensation_for services is unequivocally included in gross_income nowhere is it stated that wages taxed under sec_3101 should be exempt from being included in gross_income under sec_61 because petitioner is not exempt from federal_income_tax we sustain respondent’s determination as to the deficiency in income_tax respondent has moved for a penalty under sec_6673 under the applicable provisions of that section this court may award a penalty to the united_states of up to dollar_figure when the proceeding has been instituted or maintained by the taxpayer primarily for delay or if the taxpayer’s position in such proceeding is frivolous or groundless sec_6673 based on the record we conclude that such an award is appropriate in this case petitioner has pursued a frivolous and groundless position throughout this proceeding he is long familiar with the court’s position on such tax_protester arguments as he has ample experience with this court dating back to a date memorandum_sur_order in bivolcic v commissioner docket no which holds against petitioner in that case petitioner argued that his wages were not income and this court held against petitioner and awarded the united_states a penalty in the amount of dollar_figure pursuant to sec_6673 the memorandum_sur_order resulted in an order of dismissal and decision dated date petitioner filed a motion to set_aside the order which was denied on appeal the u s court_of_appeals for the third circuit held in favor of respondent regarding tax years different from those in the above mentioned case the u s district_court for the district of new jersey in united_states v bivolcic case no cr in convicted petitioner for failure_to_file tax returns under sec_7203 and tax_evasion under sec_7201 petitioner did not pay the tax_liabilities as he was ordered to do by the district_court after the internal_revenue_service irs issued a levy against his property petitioner filed an action seeking to enjoin the irs from filing notices of federal tax_liens and issuing notices of levy the action was dismissed by the united_states district_court and on his appeal the united_states court_of_appeals for the third circuit affirmed the judgment of the district_court while petitioner’s current argument is different from the one he used in his previous case before us this argument is no less frivolous at the beginning of this trial the court repeatedly and clearly warned petitioner that if he proceeded with his current argument he would be subject_to penalties petitioner knew or should have known his position was groundless and frivolous yet he persisted in maintaining this proceeding primarily to impede the proper workings of our judicial system and to delay the payment of his federal_income_tax liabilities accordingly a penalty 1s awarded to the united_states under sec_6673 in the amount of dollar_figure decision will be entered for respondent as to the deficiency and a penalty will be awarded to the united_states under sec_6673 and decision will be entered for petitioner as to the sec_6651 addition_to_tax
